PER CURIAM.
In this proceeding under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel correctly asserts that the sentence on count 2 exceeds the legal maximum set forth in section 775.084(4)(c)3, Florida Statutes (1997). Accordingly, we reverse the sentence on count two and remand with directions to impose a lawful sentence. Defendant need not be present at resentencing. The conviction and sentence on count one and conviction on count two are affirmed.
Convictions affirmed; sentence affirmed in part, reversed in part; and cause remanded.